OPINION OF THE COURT BY
S. M. BALLOU, ESQ.
The defendants were convicted in the District Court of Honolulu of a violation of Act 31 of the Session Laws of 1898, and an appeal was taken to this Court upon points of law which raise the question of the constitutionality of the Act.
The Act in question is as follows:
An Act to regulate the laundering of clothing, bed clothing, *668napery, towels, and other articles of like character. Be it enacted by the Legislature of the Republic of Hawaii. Section 1. It shall be unlawful for any person to eject water or other fluid from his mouth upon any clothing, bed clothing, napery, towels or other articles of like character, in preparing same for ironing or pressing or in ironing or pressing them.
E. P. Dole, Deputy Attorney-General, for prosecution.
A. G. M. Robertson and P. Neumann for defendants.
Section 2. Any person so doing shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not exceeding ten dollars; and upon conviction of a subsequent offense shall be fined not exceeding twenty dollars
Section 3. This Act shall take effect from the date of publication. Approved, etc.
It is contended for the defendant that there is nothing on the face of the Act to show that it was passed as a health regulation nor was there any evidence that the practice is unhealthful. It would seem, however, that the healthfulness or unhealthfulness of the practice is a matter for judicial cognizance, aided, by reference to any standard sources of information. Schollenberger v. Pennsylvania, 171 U. S. 1.
We do not find it necessary to decide upon this point, however, because we believe that, viewed as a health measure, the statue is an unreasonable regulation. It is not confined in its terms to clothing laundered for hire nor even to the clothing of others. Any person ejecting water from his mouth upon his own clothing in ironing it would be guilty of a misdemeanor under the Act. This is beyond the valid exercise of the police power. The rights of an individual cannot be abridged except in so far as may be necessary to prevent injury to the rights of others.
We are obliged to declare the Act unconstitutional.